Fn.sp

UNITED STATES DISTRICT COURT clerk _
FOR THE DISTRICT OF COLUMBIA Balikt:i;sp`t?;$éricttand
our s
M.R. Mikkilineni, )
)
Plaintiff, )
) , ,
v. ) civil A¢cion No. 09 »341'7
)
R0bert Stoll, Commissioner of Patents, )
)
Defendant. )
MEMORANDUM ()PINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis
and pro se complaint. The application will be granted for the purposes of this decision, but the
complaint will be dismissed without prejudice because venue does not lie with this court.

The pro se complaint sues the Commissioner of Patents under the Administrative
Procedure Act, 5 U.S.C. §§ 701 et seq. ("APA"), for allegedly violating the APA’s prescribed
procedures for rule-making when adopting a new "instruction" in August 2009. The general
venue statute provides that

[a] civil action wherein jurisdiction is not founded solely on diversity of

citizenship may, except as otherwise provided by law, be brought only in (1) a

judicial district where any defendant resides, if all defendants reside in the same

State, (2) a judicial district in which a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated, or (3) a judicial district in which any defendant

may be found, if there is no district in which the action may otherwise be brought.

28 U.S.C. § l39l(b). The Commissioner for Patents, as an official in the U.S. Patent and
Trademark Office, is considered a resident of Virginia for purposes of venue in civil actions. See

35 U.S.C. § l; Sykes v. Dudas, 573 F. Supp. 2d 191, 204 (D.D.C. 2008). The actions ofwhich

the plaintiff complains were carried out from the PTO. Accordingly, venue in this case lies in the

Eastern District of Virginia and not with this court. Therefore, on its authority under 28 U.S.C.

"T
§ l406(a), the complaint will be dismissed withou  for improper venue.
' "7
_ / ) » ‘/\

Dated:!Z/£ //  § United/States District Judge

/